MacDade, J.,
— These are petitions (Weinberg and Fineman) for reconsideration of applications heretofore made for parole and which we declined for good and sufficient reasons.
These defendants were each sentenced on June 23, 1931, to incarceration in our county jail for a period of three months flat, and to pay (each of them) a fine of $500 and costs of prosecution, amounting in all to $1110.60. The latter sum has been paid into our county treasury by our probation officer (a fine executive and excellent collector), to whom the said sum was paid by these defendants.
A very excellent additional reason has been assigned by them for our judicial clemency and that is they are Jews or of Hebrew religion, and that the Jewish New Year begins on September 11, 1931, and ends September 13, 1931; that Yom Kippur, a Jewish holiday, commences on Sunday, September 20, 1931, and ends Monday, September 21, 1931, and that it has been their custom to spend the latter sacred holidays with their families.
Their sentences expire September 23rd, and we shall not deprive them of this sacred association, they so devoutly wish to avail themselves of and will release them on parole, therefore, on Saturday, September 19, 1931.
To accentuate the importance of these defendants’ religious faith, we may state that, from Friday last, “Jews throughout the world will begin the celebration of their religious and spiritual New Year, Rosh Hasshanah, which marks the beginning of a ten-day period of repentence, culminating with Yom Kippur, the Day of Atonement, the most solemn day in the Jewish religious calendar.
“Special prayers appropriate to the day are recited in all houses of worship, and a distinctive melody runs through the music of the services. The ram's horn, or- Shofer, is also blown” (but not this year because the day for sounding the same is on Sunday and it will be dispensed with).
“Unlike the secular New Year, Rosh Hasshanah is given over to devotional services, to the pledging of faith, the renewal of friendships and to the universal ideal of the perfectibility of man and the ultimate reward for the righteous of all creeds.”
*151Their prayers for the season are permeated with the spirit of repentance, asking God for the forgiveness of all human failings and praying for a world united in brotherhood and peace under the Kingdom of the Almighty. Down through the centuries to our time have they contributed to the enrichment of the spiritual and cultural life of the world.
We join in these prayers by extending our clemency to these youths, hoping for their redemption by thus permitting them to go forth from the prison gates to sin no more.
And now, September 15, 1931, after further consideration, we order the release of these defendants from the county jail on September 19, 1931, upon the following terms and conditions:
1. To pay all fines and costs in cash.
2. Each to give personal recognizance in the sum of $1000 to keep the peace and to appear before this court when required.
Prom William R. Toal, Media, Pa.